Judgment unanimously affirmed. Memorandum: The verdict finding defendant guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39) is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
We have examined the contentions raised in defendant’s pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Green, J. P., Lawton, Callahan, Boehm and Fallon, JJ.